     Case:15-08710-BKT13 Doc#:33 Filed:03/16/20 Entered:03/16/20 16:03:18     Desc: Main
                                Document Page 1 of 1


 1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
 2

 3
       IN RE:                                  CASE NO. 15-08710-BKT13
 4     SONIA NOEMI SANTIAGO TORRES             Chapter 13

 5

 6
       xx-xx-6722
 7
                     Debtor(s)                      FILED & ENTERED ON MAR/16/2020
 8

 9                                          ORDER

10          The motion filed by the debtor in compliance with order to show cause on

11    docket #23 (docket #27) is hereby granted.

12          IT IS SO ORDERED.

13          In San Juan, Puerto Rico, this 16 day of March, 2020.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
